Exhibit 10.3

CVB FINANCIAL CORP.

2018 EQUITY INCENTIVE PLAN

FORM OF NOTICE OF GRANT

AND

RESTRICTED STOCK AGREEMENT

You have been granted Restricted Stock for the number of shares of common stock
of CVB Financial Corp, (the “Company”) set forth below (“Shares”), subject to
the terms and conditions of the CVB Financial Corp. 2018 Equity Incentive Plan
(“Plan”), and this Notice of Grant and Restricted Stock Agreement including the
attachments hereto (collectively, “Notice and Agreement”). Unless otherwise
defined in the Notice and Agreement, terms with initial capital letters shall
have the meanings set forth in the Plan.

Participant:

Address:

Number of Shares of Restricted Stock Granted:

 

Grant Date:

  

[                                             ], 20    

Period of Restriction and Release of Shares

from Company’s Return Right (see Sections 2

and 3 of attached Restricted Stock Agreement)

  

The Period of Restriction, during which the

Shares shall be subject to the Company’s

Return Right, shall be for a period of

                     years following the Grant Date.

The Shares shall be released from the

Company’s Return Right on the following

schedule (Release Dates):
                             Shares on [date no earlier than

one year after Grant Date]
                             additional Shares on [date]
                             additional Shares on [date]
                             additional Shares on [date]

By signing below, you accept this grant of Shares and you hereby represent that
you: (i) agree to the terms and conditions of this Notice and Agreement and the
Plan; (ii) have reviewed the Plan and the Notice and Agreement in their
entirety, and have had an opportunity to obtain the advice of legal counsel
and/or your tax advisor with respect thereto; (iii) fully understand and accept
all provisions hereof; (iv) agree to accept as binding, conclusive, and final
all of the Administrator’s decisions regarding, and all interpretations of, the
Plan and the Notice and Agreement; and (v) agree to notify the Company upon any
change in your home address indicated above.

AGREED AND ACCEPTED:

Signature:

Print Name:



--------------------------------------------------------------------------------

CVB FINANCIAL CORP.

2018 EQUITY INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

1.        Grant of Restricted Stock. The Company has granted to you the number
of Shares of Restricted Stock specified in the Notice of Grant on the preceding
page (“Notice of Grant”), subject to the following terms and conditions. In
consideration of such grant, you agree to be bound by such terms and conditions,
and by the terms and conditions of the Plan.

2.        Period of Restriction. During the Period of Restriction specified in
the Notice of Grant, the Shares shall remain subject to the Company’s Return
Right (defined in Section 3). The Period of Restriction shall expire and the
Company’s Return Right shall lapse as to the Shares granted in the amount(s) and
on the date(s) specified in the Notice of Grant (each, a “Release Date”);
provided, however, that no Shares shall be released on any Release Date if the
Participant has ceased Continuous Status as an Employee, Consultant or Director
on or prior to such date. Any and all Shares subject to the Company’s Return
Right at any time shall be defined in this Notice and Agreement as “Unreleased
Shares.”

3.        Return of Restricted Stock to Company. If Participant ceases
Continuous Status as an Employee, Consultant or Director for any reason (a
“Return Event”), the Company shall become the legal and beneficial owner of the
Unreleased Shares and all rights and interests therein or relating thereto, and
the Company shall have the right to retain and transfer such Unreleased Shares
to its own name (“Return Right”). The Participant shall continue to own any
Shares subject to the terms of the Plan and this Notice and Agreement with
respect to which the Participant has Continuous Status as an Employee,
Consultant or Director through the Release Date(s) specified in the Notice of
Grant for such Shares.

4.        Restriction on Transfer. Except for the transfer of the Shares to the
Company or its assignees contemplated by this Notice and Agreement, none of the
Shares or any beneficial interest therein shall be transferred, encumbered or
otherwise disposed of in any way until the Release Date for such Shares set
forth in this Notice and Agreement. In addition, as a condition to any transfer
of the Shares after such Release Date, the Company may, in its discretion,
require: (i) that the Shares shall have been duly listed upon any national
securities exchange or automated quotation system on which the Company’s common
stock may then be listed or quoted; (ii) that either (a) a registration
statement under the Securities Act of 1933, as amended (“Securities Act”) with
respect to the Shares shall be effective, or (b) in the opinion of counsel for
the Company, the proposed purchase shall be exempt from registration under the
Securities Act and the Participant shall have entered into agreements with the
Company as reasonably required; and (iii) fulfillment of any other requirements
deemed necessary by counsel for the Company to comply with Applicable Law.

5.        Retention of Shares. To ensure the availability for delivery of the
Participant’s Unreleased Shares upon their return to the Company pursuant to
this Notice and Agreement, the Company shall retain possession of the share
certificates representing the Unreleased Shares, together with a stock
assignment duly endorsed in blank, attached hereto as Exhibit A. The Company
shall hold the Unreleased Shares and related stock assignment until the Release
Date

 

- 2 -



--------------------------------------------------------------------------------

for such Shares. In addition, the Company may require the spouse of Participant,
if any, to execute and deliver to the Company the Consent of Spouse in the form
attached hereto as Exhibit B. When a Return Event or Release Date occurs, the
Company shall promptly deliver the certificate for the applicable Shares to the
Company or to the Participant, as the case may be.

6.        Restrictive Covenants. Participant shall not, for a period of twelve
(12) months following the termination of his or her employment by (or other
business relationship with) the Company or any of its affiliates:

(a)        directly or indirectly (i) Solicit or assist any other individual or
entity in Soliciting any Customer or Prospective Customer for the purpose of
performing or providing any financial or banking services that a national
banking association, bank holding company, state bank, savings and loan
association, or other regulated financial institution is permitted by law to
conduct or furnish (“Banking Services”) as of the date of Participant’s
termination of employment (or other business relationship) by using any
Confidential Information (as defined in Section 7(a) below); or (ii) interfere
with or damage (or attempt to interfere with or damage) any relationship and/or
agreement between the Company or any of its affiliates and a Customer or
Prospective Customer by using any Confidential Information; or

(b)        directly or indirectly Solicit, or assist any other individual or
entity in Soliciting any person then currently employed by (or in a business
relationship with) the Company or its affiliates, or any person employed by (or
in a business relationship with) the Company, its affiliates and/or their
predecessors within twelve (12) months of the end of Participant’s employment
(or other business relationship) with the Company or its affiliates, to
terminate his, her business relationship, employment, or other association with
the Company or its affiliates.

(c)        For purposes of this Notice and Agreement:

(i)        “Customer” shall mean any person, firm, corporation or other
organization for whom the Company, its affiliates and/or their predecessors
provided Banking Services within a 12-month period before or after the date on
which Participant’s employment (or other business relationship) with the Company
or its affiliates terminated.

(ii)        “Prospective Customer” shall mean any person, firm, corporation or
other organization with whom the Participant has had any negotiations or
discussions regarding the possible performance of Banking Services on behalf of
the Company or its affiliates within the twelve (12) months preceding the
termination of the Participant’s employment (or other business relationship)
with the Company.

(iii)        “Solicit” shall mean to have any direct or indirect communications
of any kind whatsoever, which invites, advises, encourages or requests that any
person or entity take or refrain from taking any action in any manner.

(d)        The obligations set forth in this Section 6 shall survive the
termination of Participant’s employment (or other business relationship) and
expiration of the term of this Notice and Agreement.

 

- 3 -



--------------------------------------------------------------------------------

7.        Property Rights, Confidential Information and Trade Secrets of the
Company.

(a)        Participant understands that in the course of Participant’s
employment with the Company or its affiliates, Participant will or may have
access to and become informed of confidential, proprietary and/or trade secret
information concerning the Company or its affiliates that is not generally known
to the public or the competitors of the Company or its affiliates (collectively
referred to as “Confidential Information”) including but not limited to:

(i)        Information regarding the Company’s and/or its affiliates’ general
business operations (including, without limitation, financial information,
business plans, organizational structure, policies, strategic planning, sales,
marketing strategies, distribution methods, data processing and other systems,
personnel policies and compensation plans and arrangements);

(ii)        Information prepared or compiled by the Company or its affiliates
regarding its Customers or Prospective Customers (including, without limitation,
information contained in account analysis reports and credit memoranda, deposit
and account activity information, lending terms and rates offered to specific
Customers and/or Prospective Customers of the Company or its affiliates, loan
agreements, commitment letters, audit information, and information relating to
Banking Services offered by the Company or its affiliates to Customers);

(iii)        Information, knowledge, formulas, or data of a technical nature
(including, without limitation, methods, know-how, processes, discoveries, or
research projects);

(iv)        Information, knowledge or data relating to future developments
(including, without limitation, research and development, future marketing or
merchandising);

(v)        Any and all Customers and Prospective Customers’ names, addresses and
other contact information (such as telephone numbers and e-mail addresses),
Customer preferences and accounts, lists, suppliers lists and advertising lists
of the Company or its affiliates; and

(vi)        Any and all employee lists, employee identities, directories and
information (including but not limited to information regarding employees’
salaries, commissions and other benefits, levels of knowledge, performance,
experience and expertise, strengths and weaknesses, and special talents).

(b)        Participant understands and agrees that such Confidential Information
constitutes a valuable competitive asset of the Company and its affiliates and
that it is and shall remain the exclusive property of the Company and/or its
affiliates.

(c)        Participant understands and agrees that, except in the course of
Participant’s regular authorized duties on behalf of the Company or its
affiliates, Participant will keep all Confidential Information in strict
confidence during the term of Participant’s employment with the Company or its
affiliates and thereafter, and Participant will never directly or indirectly
make known, divulge, reveal, furnish, make available, disclose, or use any
Confidential Information, whether prepared by Participant or otherwise coming
into Participant’s possession, custody, or control.

 

- 4 -



--------------------------------------------------------------------------------

(d)        The obligations set forth in this Section 7 will survive the
termination of Participant’s employment (or other business relationship) and any
expiration of the term of this Notice and Agreement.

8.        Injunctive Relief. Participant understands and agrees that the breach
or threatened breach of the agreements contained in Sections 6 and 7 (the
“Restrictive Covenants”), above, would give rise to irreparable injury to the
Company and/or its affiliates which injury would be inadequately compensable in
money damages. Accordingly, the Company and/or its affiliates may seek and
obtain a restraining order and/or injunction prohibiting the breach or
threatened breach of the Restrictive Covenants, in addition to and not in
limitation of any other legal remedies which may be available. Participant
further understands and agrees that the covenants set forth in the Restrictive
Covenants are necessary for the protection of the Company’s and/or its
affiliates’ legitimate business interests and are reasonable in scope and
content.

9.        Shareholder Rights. Subject to the terms hereof, the Participant shall
have all the rights of a shareholder with respect to the Shares while they are
retained by the Company pursuant to Section 5, including without limitation, the
right to vote the Shares and to receive any cash dividends declared thereon. If,
from time to time prior to the Release Date, there is (i) any stock dividend,
stock split or other change in the Shares, or (ii) any merger or sale of all or
substantially all of the assets or other acquisition of the Company, any and all
new, substituted or additional securities to which the Participant shall be
entitled by reason of the Participant’s ownership of the Shares shall be
immediately subject to the terms of this Notice and Agreement and included
thereafter as “Shares” for purposes of this Notice and Agreement.

10.        Legends. The share certificate evidencing the Shares, if any, issued
hereunder shall be endorsed with the following legend (in addition to any legend
required under applicable state securities laws):

THE COMMON SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN
RESTRICTIONS UPON TRANSFER, OBLIGATIONS TO RETURN TO THE COMPANY, AS SET FORTH
IN AN AGREEMENT BETWEEN THE COMPANY AND THE HOLDER, A COPY OF WHICH IS ON FILE
WITH THE SECRETARY OF THE COMPANY.

11.        U.S. Tax Consequences. The Participant has reviewed with the
Participant’s own tax advisors the federal, state, local and foreign tax
consequences of this investment and the transactions contemplated by this Notice
and Agreement. The Participant is relying solely on such advisors and not on any
statements or representations of the Company or any of its employees or agents.
The Participant understands that the Participant (and not the Company) shall be
responsible for the Participant’s own tax liability that may arise as a result
of the transactions contemplated by this Notice and Agreement. The Participant
understands that for U.S. taxpayers, Section 83 of the Internal Revenue Code of
1986, as amended (the “Code”), taxes as ordinary income the difference between
the purchase price for the Shares, if any, and the fair market value of the
Shares as of the date any restrictions on the Shares lapse. In this context,
“restriction” includes the right of the Company to the return of the Shares upon
a Return Event. The Participant understands that if he/she is a U.S. taxpayer,
the Participant may elect to be taxed at the time the Shares are awarded as
Restricted Stock rather than when and as the Return Right

 

- 5 -



--------------------------------------------------------------------------------

expires by filing an election under Section 83(b) of the Code with the IRS
within 30 days from the date of acquisition. The form for making this election
is attached as Exhibit C hereto.

THE PARTICIPANT ACKNOWLEDGES THAT IT IS THE PARTICIPANT’S SOLE RESPONSIBILITY
AND NOT THE COMPANY’S TO FILE TIMELY THE ELECTION UNDER SECTION 83(b), IF
APPLICABLE, EVEN IF THE PARTICIPANT REQUESTS THE COMPANY OR ITS REPRESENTATIVES
TO MAKE THIS FILING ON THE PARTICIPANT’S BEHALF.

12.        Compliance with Other Laws and Regulations. Notwithstanding anything
to the contrary in this Notice and Agreement, the grant of Shares hereunder, and
the obligation of the Company to issue and deliver such Shares, shall be subject
to all applicable federal and state laws, rules and regulations and to such
approvals by any governmental or regulatory agency as may be required including
the rules and regulations of the Securities and Exchange Commission and the
rules of any exchange or any quotation system on which the Company’s common
stock may then be listed. Without limitation of the foregoing, Participant
agrees and acknowledges that the sale of the Shares, shall be made in compliance
with the Company’s then applicable Insider Trading Policy and all other
applicable federal and state securities laws. The Company shall not be required
to issue or deliver any certificates for Shares prior to the completion of any
registration or qualification of such shares under any federal or state law or
issuance of any ruling or regulation of any government body which the Company
shall, in its sole discretion, determine to be necessary or advisable.

13.        General.

(a)        This Notice and Agreement shall be governed by and construed under
the laws of the State of California and applicable federal law. The Notice and
Agreement and the Plan, which is incorporated herein by reference, represents
the entire agreement between the parties with respect to the Shares of
Restricted Stock granted to the Participant. In the event of a conflict between
the terms and conditions of the Plan and the terms and conditions of this Notice
and Agreement, the terms and conditions of the Plan shall prevail. To the extent
that Participant has entered into any agreement to arbitrate claims with the
Company, such agreement to arbitrate claims, which is incorporated herein by
reference, shall apply to any and all disputes between Participant and the
Company arising out of or relating to the Notice and Agreement and the Plan.

(b)        Any notice, demand or request required or permitted to be delivered
by either the Company or the Participant pursuant to the terms of this Notice
and Agreement shall be in writing and shall be deemed given when delivered
personally, deposited with an international courier service, or deposited in the
U.S. Mail, First Class with postage prepaid, and addressed to the parties at the
addresses set forth in the Notice of Grant, or such other address as a party may
request by notifying the other in writing.

(c)        The rights of the Company under this Notice and Agreement and the
Plan shall be transferable to any one or more persons or entities, and all
covenants and agreements hereunder shall inure to the benefit of, and be
enforceable by the Company’s successors and assigns. The rights and obligations
of the Participant under this Notice and Agreement may only be assigned with the
prior written consent of the Company.

 

- 6 -



--------------------------------------------------------------------------------

(d)        The Participant agrees upon request to execute any further documents
or instruments necessary or desirable to carry out the purposes or intent of
this Notice and Agreement.

(e)        PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE RELEASE OF SHARES
PURSUANT TO THIS AGREEMENT SHALL BE EARNED ONLY BY CONTINUING SERVICE AS AN
EMPLOYEE, CONSULTANT OR DIRECTOR, AND NOT THROUGH THE ACT OF BEING HIRED,
APPOINTED OR OBTAINING SHARES HEREUNDER.

#####

 

- 7 -



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT SEPARATE FROM CERTIFICATE

FOR VALUE RECEIVED I,                         , hereby sell, assign and transfer
unto                          (        ) Common Shares of CVB Financial Corp.
standing in my name of the books of said corporation represented by Certificate
No.          herewith and do hereby irrevocably constitute and appoint
                         to transfer the said stock on the books of the within
named corporation with full power of substitution in the premises.

This Stock Assignment may be used only in accordance with the Notice of Grant
and Restricted Stock Agreement between CVB Financial Corp. and the undersigned
dated                         , 20        .

Dated:                         , 20        

 

Signature:     Print Name:    

INSTRUCTIONS:

Please DO NOT fill in any blanks other than the signature lines.

The purpose of this assignment is to enable the Company to receive the return of
the Common Shares as set forth in the Notice and Agreement, without requiring
additional signatures on the part of the Participant.

 

- 8 -



--------------------------------------------------------------------------------

EXHIBIT B

CONSENT OF SPOUSE

I,                         , spouse of                         , have read and
approve the foregoing Notice of Grant and Restricted Stock Agreement (the
“Notice and Agreement”). In consideration of the Company’s grant to my spouse of
the Shares of CVB Financial Corp. as set forth in the Notice and Agreement, I
hereby appoint my spouse as my attorney-in-fact in respect to the exercise of
any rights under the Notice and Agreement and agree to be bound by the
provisions of the Notice and Agreement insofar as I may have any rights in said
Notice and Agreement or any Shares issued pursuant thereto under the community
property laws or similar laws relating to marital property in effect in the
state or country of our residence as of the date of the signing of the foregoing
Notice and Agreement.

Dated:                         , 20        

 

  Signature of Spouse Print Name:    

 

- 9 -



--------------------------------------------------------------------------------

EXHIBIT C

ELECTION UNDER SECTION 83(b)

OF THE U.S. INTERNAL REVENUE CODE OF 1986

The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, to include in taxpayer’s gross income
for the current taxable year the amount of any compensation taxable to taxpayer
in connection with his or her receipt of the property described below:

 

1. The name, address, taxpayer identification number and taxable year of the
undersigned are as follows:

Name:                                                                   
                                                            

Spouse:                                                                
                                                            

Taxpayer I.D. No.:                                              
                                                            

Address:                                                              
                                                            

 

Tax Year:                                                            
                                                            

 

2. The property with respect to which the election is made is described as
follows:                         (        ) shares of the common stock
(“Shares”) of CVB Financial Corp. (the “Company”).

 

3. The date on which the property was transferred is                         ,
20        .

 

4. The property is subject to the following restrictions:

The Shares are required to be returned to the Company in the event that the
undersigned ceases to perform services for the Company through certain dates
specified in the Notice of Grant and Restricted Stock Agreement between the
taxpayer and the Company dated                         , 20        . This right
lapses with regard to a portion of the Shares based on my Continuous Status as
an Employee, Consultant or Director over time.

 

5. The fair market value at the time of transfer, determined without regard to
any restriction other than a restriction which by its terms will never lapse, of
such property is: $                        .

 

6. The amount (if any) paid for such property is:

The undersigned has submitted a copy of this statement to the person for whom
the services were performed in connection with the undersigned’s receipt of the
above-described property. The transferee of such property is the person
performing the services in connection with the transfer of said property. The
undersigned understands that the foregoing election may not be revoked except
with the consent of the Commissioner.

 

Dated:                         , 20              

 

    Signature of Taxpayer

 

- 10 -



--------------------------------------------------------------------------------

The undersigned spouse of taxpayer joins

in this election.

 

Dated:                         , 20        

          Spouse of Taxpayer

 

- 11 -